IN THE COURT OF APPEALS OF IOWA

                                  No. 15-2039
                            Filed February 22, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DARWIN ANGELO JONES SR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, William A. Price,

District Associate Judge.




      Darwin Jones Sr. appeals, challenging the district court’s sentencing

decision. AFFIRMED.




      Matthew O’Hollearn of Brick Gentry, P.C., West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                         2


VAITHESWARAN, Judge.

        Darwin Jones appeals his sentence for second-degree harassment. He

contends the district court abused its discretion in sentencing him to twenty days

in jail rather than granting him probation as he requested. See State v. Seats,

865 N.W.2d 545, 552 (Iowa 2015) (setting forth standard of review).

       The State requested a thirty-day jail sentence. In imposing a twenty-day

sentence, the district court “largely” relied on Jones’s criminal history. The court

stated, “Well, sir, you’ve been to prison twice. There is not much more that

probation can do after two trips to prison on fairly significant offenses, very

serious offenses actually.”

       Although the prison sentences were dated, the State pointed out Jones

was convicted more recently of domestic assault and second-degree

harassment. As the State noted, “The pattern is, obviously, continued criminal

activity.” See State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995) (stating

“backdrop” presented during sentencing proceeding supplemented the district

court’s reasons for the sentence).

       The court’s statement also suggests the court held out little hope of

rehabilitation.   Despite this pessimism, the court imposed a shorter sentence

than the State requested, evincing an exercise of its discretion. We discern no

abuse of discretion in the court’s sentence.

       AFFIRMED.